Mar tin, J.
delivered the opinion of the Court, At the lr¡a; uf rhis'cause below the counsel for the defendants, now the anpellants, took several excep- . . . . ’, , , _ * , lions to the opinion déuyered by the Court, and was proceeding to draw a bill of these exceptions when p was suytrested by the Court, and not ob- ' t'-n J jeettd to on either side, that the Court should strictly note each objection with its opinion thereon, and that such objections or exceptions with said opinion should go up and make part of the record ; and the counsel mentioning he had rather dr.ov the bill, the Court insisted on drawing it. *715The counsel, after the adjournment, pressed the T 1 , , J ■ \ J uage to draw the paper he had promised to prepare, but without effect. _
On this statement, which is not contradicted by the opposite counsel, this Court is moved for a mandamus to the Judge directing him to draw and transmit the opinion and objections aforesaid.
This motion is resisted on the ground that the counsel ought to have drawn out his bill of exceptions, notwithstanding what was said by the Court.
This Court is of opinion that, it would have been vain to draw out the bill of exceptions, as the Judge declared his refusal'to seal it. That' where a Judge refuses to seal a bill of exceptions, the practice is to issue a mandamus to seal it, if it be truly stated ; that the party ought not to suffer from the conduct of a person he could not control.
It is, therefore, ordered, that a mandamus issue commanding the District Judge to draw up and transmit under his seal to this Court, a note of the opinion by him given and excepted to by the defendant’s counsel, or shew cause why he does not.
‘See post, 725.